Citation Nr: 1312040	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-24 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, dysthymic disorder and schizoaffective disorder, etc.

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in New York, New York that denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, dysthymic disorder and schizoaffective disorder, etc.

This case was remanded by Board decision in December 2010.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.  The matter of entitlement to a total rating based on unemployability due to service-connected disability is deferred pending resolution of the claim for service connection.  


REMAND

The Veteran asserts that he has an acquired psychiatric disorder of service onset for which service connection should be granted. 

The Board observes that when the case was most recently remanded in December 2010 for examination, it was requested that an opinion be provided as to whether the Veteran had an acquired psychiatric disorder other than PTSD and whether the onset of such was 1) in service, 2) was caused by an event or incident in service, 3) was aggravated beyond natural progression in service and/or 4) was manifested within the year following discharge from service.  

The Board observes, however, that on ensuing VA examination in March 2012, although the VA examiner indicated that the claims folder was reviewed, she noted that the service treatment records were not reviewed.  The examiner opined that the Veteran met the criteria for a schizoaffective disorder and that is was less likely the disorder had its onset during service because the Veteran had severe behavioral problems even before he entered service.  She found that that "most likely these problems were due to [s]chizoaffective disorder, and also that he had psychiatric treatment even before he joined service..."  It was added that "[t]his disorder is most likely was[sic] not caused by event or incident that occurred during service because this particular disorder namely [s]chizoaffective disorder is a chronic [psychotic] disorder and is not known to be caused by ANY EVENT OR EVENT[sic].  It was most likely not aggravated beyond its natural progression by service because this particular disorder is known to run a CHRONIC [course] with or without any life events and Veteran did have severe behavioural problems and psychiatric treatment even before he joined service.  This disorder most likely manifested within the year following Veteran's discharge from service in May 1976 because since his release from service in May 1976, Veteran's occupational and psychological functional status gradually deteriorated and this one of the courses of [s]chizoaffective disorder."  

Initially, the Board points out that both the service treatment and personnel records are available for review.  Additionally, the opinion is unclear.  Specifically, although the examiner determined that the Veteran "probably" had schizoaffective disorder for which he was treated prior to service, and that it was not aggravated beyond normal progression during active duty, the rationale for the conclusion is lacking.  The examiner states that this is so because schizoaffective disorder is a chronic psychotic disorder that is not known to be caused by any event because the disease runs a chronic course with or without life events.  This assessment begs the question and a clearer understanding of whether the Veteran's schizoaffective disorder is an acquired psychiatric disorder or a developmental defect not subject to aggravation.  The examiner further opined that schizoaffective disorder most likely manifested within the year following the Veteran's discharge from service that contradicts prior statements relating to pre-existing disability. 

In view of the above, the Board finds that the December 2010 examination report is inadequate and must be remanded for a supplementary opinion.  Consequently, the Board does not have the requisite information to grant or deny service connection at this time.  It is well established that the VA adjudicator is not free to substitute his or her own judgment for that of an expert.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder and a copy of this remand to the same VA examiner (or another one if that one is not available) who examined the Veteran in February 2011 for a supplementary opinion. [The Veteran may also be scheduled for another VA examination if this is deemed indicated.]

The examiner should thoroughly review the record, to include the service treatment and personnel records, and respond to the following questions:  

a) Did the Veteran clearly and unmistakably have a schizoaffective disorder or other psychiatric disability that predated his entry into service?  Please reference and cite specific facts and history in this regard from the record.

b) If so, what was the nature of the pre-service psychiatric disability, i.e., was it an acquired psychiatric disorder or a congenital or developmental defect (personality disorder) or both?  

c)  If the Veteran had an acquired psychiatric disorder prior to entering active duty, was it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) aggravated beyond the natural progression of the disease process by service?

d) If the Veteran did not have an acquired psychiatric disorder that pre-existed service, was an acquired psychiatric disorder manifested during active duty?  

e)  If the Veteran did not have a pre-existing acquired psychiatric disorder, and an acquired psychiatric disorder was not shown during active duty, was an acquired psychiatric disorder manifested within one year of discharge from active service?  

The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


